    Case: 1:07-cr-00323-DCN Doc #: 622 Filed: 05/15/20 1 of 2. PageID #: 2573




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :      CASE NO. 1:07CR00323
                                              :
                       Plaintiff,             :
                                              :      JUDGE DONALD C. NUGENT
       vs.                                    :
                                              :
DERRICK TERRELL,                              :      DEFENDANT’S UNOPPOSED
                                              :      MOTION TO CONTINUE
                                              :      SUPERVISED RELEASE
                       Defendant.             :      VIOLATION HEARING




       Defendant, through undersigned counsel, respectfully moves this Honorable Court for

Order to continue the Supervised Release Violation hearing currently set for May 18, 2020, until

resolution of new criminal case. Assistant United States Kevin Pierce does not object to the motion.

       The reason for the request is the government filed a Criminal Complaint in the matter of

United States v. Derrick Terrell, Case Number 1:20MJ2115. The conduct in the complaint is

which formed the basis of the violation in the instant case.   This request is made in the interest

of justice and not for needless delay.

       Wherefore, based on the foregoing, Mr. Terrell respectfully request an Order to continue

  his supervised release violation hearing until resolution of new criminal case.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928
Case: 1:07-cr-00323-DCN Doc #: 622 Filed: 05/15/20 2 of 2. PageID #: 2574




                                 /s/TIMOTHY C. IVEY
                                 Assistant Federal Public Defender
                                 Ohio Bar: 0039246
                                 1660 West Second Street, Suite 750
                                 Cleveland, Ohio 44113
                                 (216) 522-4856 Fax: (216) 522-4321
                                 e-mail address: timothy_ivey@fd.org
